                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



 1                                                                      Jun 30, 2021
 2                                                                          SEAN F. MCAVOY, CLERK



 3
 4                            UNITED STATES DISTRICT COURT

 5                          EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                       No.   2:21-CR-0028-WFN-1
 7                             Plaintiff,
 8          -vs-                                       ORDER
 9   RANDY DEL McREYNOLDS,
10                             Defendant.
11
12         A motion hearing was held outside the presence of the jury during trial on June 30,
13   2021. The Defendant, who is in custody, was present and represented by Kent Doll, Jr. and
14   Kathleen Geyer; Assistant United States Attorneys Michael Ellis and Timothy Ohms
15   represented the Government.
16         The Court addressed Defendant's renewed motion to suppress and Motion for
17   Judgment of Acquittal.     Defendant argued that based on the testimony, ATF Agent
18   Northcutt's role during the search of Mr. McReynolds' home exceeded the permissible
19   bounds of the search condition of Mr. McReynolds' conditions of release. The Court denied
20   the renewed motion to suppress on the same grounds as previously stated. Testimony made
21   clear that United States Probation Officers conducted the search. Agent Northcutt's presence
22   and limited role did not cause the search to exceed the scope permitted by the conditions of
23   release.
24         Upon review of the evidence presented, the Court respectfully denied Defendant's
25   Motion for Judgment of Acquittal. Based on the evidence presented, viewed in a light most
26   favorable to the Government, a rational trier-of-fact could find Defendant guilty beyond a
27   reasonable doubt. Defendant asked the Court to weigh the credibility of witness Marcus
28   Glaser as well as ignore circumstantial evidence. The Court declined to do either. Based



     ORDER - 1
 1   on the evidence presented, a rational trier-of-fact could conclude based on circumstantial
 2   evidence that Defendant constructively possessed the ammunition and/or firearm located in
 3   the search of his home. The Court has reviewed the file and motions and is fully informed.
 4   This Order is entered to memorialize and supplement the oral rulings of the Court.
 5   Accordingly,
 6              IT IS ORDERED that:
 7              1. Defendant's renewed motion to suppress, originally filed at ECF No. 58, is
 8   DENIED.
 9              2. Defendant's Motion for Judgment of Acquittal, filed June 30, 2021, ECF No. 113,
10   is DENIED.
11              3. The Court previously reserved ruling on several specific requests made in
12   Defendant's Motion in Limine, ECF No. 92, and reserved ruling on the Government's
13   Motion in Limine, ECF No. 54. The Court made rulings on those reserved requests during
14   the course of trial, consequently, the reserved requests in Defendant's Motion in Limine,
15   filed June 18, 2021, ECF No. 92, and the Government's Motion in Limine, filed May 10,
16   2021, ECF No. 54, are DENIED AS MOOT.
17              4. The Court GRANTED Defendant's oral motion for a seven (7) day extension of
18   the post-trial motions filing deadline.
19              The District Court Executive is directed to file this Order and provide copies to
20   counsel.
21              DATED this 30th day of July, 2021.
22
23
24                                                    WM. FREMMING NIELSEN
     06-30-21                                  SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28


     ORDER - 2
